Case 4:18-cv-00324-JED-FHM Document 57 Filed in USDC ND/OK on 07/28/20 Page 1 of 4




                    UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF OKLAHOMA

  JOSHUA J. JACKSON                           )
                                              )
               Plaintiff,                     )
                                              )
               v.                             )       Case No. 18-CV-324-JED-FHM
                                              )
  WAL-MART STORES EAST L.P.,                  )
                                              )
               Defendant.                     )

                                 OPINION AND ORDER

        This matter comes before the Court on Defendant Wal-Mart Stores East L.P.’s

  Motion for Summary Judgment (Doc. 37).

  I.    BACKGROUND

        Plaintiff Joshua Jackson seeks to hold Wal-Mart liable for injuries he suffered while

  on the premises of its store in Owasso, Oklahoma. On the day in question, Mr. Jackson was

  in the rear of the store to make a delivery. (Doc. 42-1 at 4). After a Wal-Mart employee

  removed the goods from Mr. Jackson’s truck, he retrieved the delivery papers and

  approached the building to have them signed. Id.

        The part of the building where he made the delivery had two exterior doors: a

  hinged, pedestrian door, like those commonly used in residential construction, and an

  overhead garage door. (See Doc. 42-2). The doors were next to one another, separated only

  by a few feet of exterior wall. Mr. Jackson approached the pedestrian door and rang the

  bell. (Doc. 42-1 at 6). Shortly thereafter, a Wal-Mart employee hoisted the garage door

  from the inside using a chain and pully system and asked Mr. Jackson for his paperwork.
Case 4:18-cv-00324-JED-FHM Document 57 Filed in USDC ND/OK on 07/28/20 Page 2 of 4




  (Id. at 7–8). When Mr. Jackson stepped forward to hand him the papers, the employee

  released the chain. Because the employee had not locked the door in place, it dropped on

  Mr. Jackson’s head. (Id. at 8).

  II.    SUMMARY JUDGMENT STANDARDS

         Summary judgment is appropriate “if the movant shows that there is no genuine

  dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

  Fed. R. Civ. P. 56(a); see Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986).

  “[S]ummary judgment will not lie if the dispute about a material fact is ‘genuine,’ that is,

  if the evidence is such that a reasonable jury could return a verdict for the nonmoving

  party.” Anderson, 477 U.S. at 248. The courts must therefore determine “whether the

  evidence presents a sufficient disagreement to require submission to a jury or whether it is

  so one-sided that one party must prevail as a matter of law.” Id. at 251–52. The non-

  movant’s evidence is taken as true, and all justifiable and reasonable inferences are to be

  drawn in the non-movant’s favor. Id. at 255. The Court may not weigh the evidence and

  may not credit the evidence of the moving party and ignore the non-movant’s evidence.

  Tolan v. Cotton, 572 U.S. 650, 657 (2014) (per curiam).

  III.   DISCUSSION

         Although Wal-Mart denies that this incident ever happened, the company moves for

  summary judgment on the ground that, even if things happened as Mr. Jackson describes,

  he would not be entitled to recover. The company casts the incident as a question of pure

  premises liability and concedes that it owed Mr. Jackson a duty to keep the property in a

  reasonably safe condition. (See Doc. 37 at 5–6). The company further concedes that this

                                               2
Case 4:18-cv-00324-JED-FHM Document 57 Filed in USDC ND/OK on 07/28/20 Page 3 of 4




  duty entailed an obligation to remove or adequately warn against hidden dangers. Wal-

  Mart asserts, however, that the open garage door presented an open and obvious danger,

  not a hidden one, so the company had no duty to safeguard against it.

           Wal-Mart’s argument rests on a solid legal foundation, but its ultimate conclusion

  is dubious. The parties agree that Mr. Jackson was an invitee for the purposes of premises

  liability. Under Oklahoma law, a property owner’s duty to an invitee can be summarized

  as follows:

                   It is the duty of the [owner] to use ordinary care to keep [its] premises
           in a reasonably safe condition for the use of [its] invitees. It is the duty of the
           [owner] either to remove or warn the invitee of any hidden danger on the
           premises that the [owner] either actually knows about, or that [it] should
           know about in the exercise of reasonable care, or that was created by [it] or
           any of [its] employees who were acting within the scope of their
           employment. This duty extends to all portions of the premises to which an
           invitee may reasonably be expected to go.

  Oklahoma Uniform Jury Instructions: Civil, No. 11.10 (3rd ed., 2008, rev. 2014). These

  duties apply to hidden dangers only. They do not extend to “dangers which are so apparent

  and readily observable that one would reasonably expect them to be discovered.” Pickens

  v. Tulsa Metro. Ministry, 951 P.2d 1079, 1084 (Okla. 1997). Where conflicting evidence

  is presented on the issue of the open and obvious nature of the danger, the question must

  be resolved by the trier of fact. Sholer v. ERC Mgmt. Grp., LLC, 256 P.3d 38, 44 (Okla.

  2011).

           Wal-Mart’s contention that an open garage door constitutes an obvious danger takes

  too narrow a view on the danger in question. What constitutes a hidden danger depends on

  the physical surroundings and on the peculiar use made of them at the time of the injury.


                                                   3
Case 4:18-cv-00324-JED-FHM Document 57 Filed in USDC ND/OK on 07/28/20 Page 4 of 4




  Rogers v. Hennessee, 602 P.2d 1033, 1034 (Okla. 1979). Here, Mr. Jackson did not wander

  under the open garage door, he approached at the request of a Wal-Mart employee. A jury

  could reasonably find that Mr. Jackson, having been instructed to approach the open door,

  was entitled to believe the door was secure. See Jack Healey Linen Serv. Co. v. Travis, 434

  P.2d 924, 928 (Okla. 1967) (“Where an invitee had been [negligently] misled into a

  reasonable belief that a passageway or door is an appropriate means of ingress or egress,

  he is entitled to the protection due to his status while using such passageway or door.”).

  Because there is conflicting evidence as to whether the garage door presented an open and

  obvious danger, Wal-Mart is not entitled to judgment as a matter of law.

  IV.   CONCLUSION

        For the reasons explained above, Defendant Wal-Mart Stores East L.P. is not

  entitled judgment as a matter of law. Its Motion for Summary Judgment is therefore

  denied.

        SO ORDERED this 28th day of July, 2020.




                                              4
